                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JASON ZHANG GAO,                                 Case No. 19-cv-03167-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER OF TRANSFER
                                                v.
                                   9
                                                                                            Re: Dkt. No. 2
                                  10       WARDEN, CALIFORNIA
                                           CORRECTIONAL INSTITUTION,
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13           This is a habeas case filed pro se by a state prisoner. He seeks review of a prison

                                  14   disciplinary finding that resulted in additional prison time. It is not clear where the disciplinary

                                  15   finding occurred. However, plaintiff is currently housed at California Correctional Institution

                                  16   which is in the Eastern District of California.

                                  17           Venue is proper in a habeas action in either the district of confinement or the district of

                                  18   conviction, 28 U.S.C. § 2241(d); however, the district of confinement is the preferable forum to

                                  19   review the execution of a sentence. Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d 244, 249

                                  20   (9th Cir. 1989). Because petitioner’s challenge goes to the execution of his sentence, this petition

                                  21   is transferred to the United States District Court for the Eastern District of California. See 28

                                  22   U.S.C. § 1404(a); Habeas L.R. 2254-3(b). 1

                                  23

                                  24

                                  25
                                       1
                                  26     Petitioner argues that he was found guilty at a prison disciplinary hearing in violation of the
                                       Sixth Amendment because his sentence was increased. To the extent he argues that the trier of
                                  27   fact found a factor that increased his punishment, instead of a jury, he is not entitled to relief.
                                       Prison disciplinary proceedings are not part of a criminal prosecution and the full panoply of rights
                                  28   due a defendant in such proceedings does not apply. See Wolff v. McDonnell, 418 U.S. 539, 556-
                                       57 (1974).
                                   1   The Court will not rule on the motion to proceed in forma pauperis (Docket No. 2) which is

                                   2   VACATED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 30, 2019

                                   5

                                   6
                                                                                                 JAMES DONATO
                                   7                                                             United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JASON ZHANG GAO,
                                   4                                                          Case No. 19-cv-03167-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        WARDEN, CALIFORNIA
                                   7    CORRECTIONAL INSTITUTION,
                                   8                   Defendant.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 30, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Jason Zhang Gao ID: F90757
                                       California Correctional Institution
                                  18   P.O. Box 107
                                       Tehachapi, CA 93581
                                  19

                                  20

                                  21   Dated: July 30, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
